Peremptory mandamus order reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The remedy provided by section 165 of the Second Class Cities Law is exclusive and precludes the granting of an order of mandamus under the circumstances herein. (N. Y. C. & H. R. R. R. Co. v. City of Yonkers, 238 N. Y. 165.) The case of People ex rel. Erie R. R. Co. v. Tax Comm. (246 N. Y. 322) concerned Tax Law sections containing language different from the Second Class Cities Law sections and is, therefore, inapplicable. Lazansky, P. J., Rich, Young, Seeger and Carswell, JJ., concur.